Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 7, 2022 is acknowledged.
3.	Supplemental response filed on March 15, 2022 is acknowledged.
4.	Claim 3 has been cancelled.
5.	Claims 1, 6, 8 and 19-20 are pending in this application and allowed in this office action.

Terminal Disclaimer
6.	The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10849958 has been reviewed and is accepted. The terminal disclaimer filed on March 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10849957 and 10849959 has been reviewed and is accepted  The terminal disclaimers have been recorded.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejection
7.	Objection to claims 1, 8 and 19-20 is hereby withdrawn in view of Applicant’s amendment to the claims.

9.	Rejection of claims 1, 3, 6, 8 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Middleton-Hardie et al (US Patent No. 7888462, cited in the previous office action) as evidenced by Drugbank (https://www.drugbank.ca/drugs/DB05671, cited in the previous office action) and Knee Injury and Osteoarthritis Outcome Score (https://www.physio-pedia.com/Knee_Ijury_and_Osteroarthritis_Outcome_Score, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
10.	Rejection of claim 3 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s cancellation of claim 3.
11.	Rejection of claims 1, 3, 6, 8 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 12-13, 16 and 20 of US Patent No. 10849958, is hereby withdrawn in view of Applicant filing terminal disclaimer on March 7, 2022.
12.	Rejection of claims 1, 3, 6, 8 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 and 11-12 of US Patent No. 10849959, is hereby withdrawn in view of Applicant filing terminal disclaimer on March 15, 2022.

REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A method for managing joint pain in a subject, comprising combining water with a peptide consisting 
	As cited in the previous office action, the closest art is Middleton-Hardie et al (US Patent No. 7888462). Middleton-Hardie et al teach the same peptide as instant SEQ ID NO: 1 (see SEQ ID NO: 21), which stimulates the formation of hard tissues such as bone and cartilage (see abstract). Middleton-Hardie et al teach that the peptide can affect cartilage in any part of the body, but is most common in hips and knees, and the peptide formulation is injected in to the joint once per week for 3 weeks (see column 2, lines 16-38, column 23, “Test Material”). Middleton-Hardie et al is silent as to the effect of the peptide on reducing the joint pain on the patient. Instant application reduces joint pain the subject absent any observable change in cartilage of the knee joint after injection (see for example, paragraphs [0083], [0118] and [0159]). The FDA guideline attached at the end of the Applicant’s remarks indicates that “…it is unclear what magnitude of change in structural endpoints would translate to a clinically meaningful benefit to patients…” (see p. 2, bullet point 2 under “CONSIDERATION FOR DEVELOPMENT”). Thus, the patient population is different from Middleton-Hardie et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 6, 8 and 19-20, as set forth in the amendment filed on March 7, 2022, are allowed.


CONCLUSION
Claims 1, 6, 8 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIE HA/Primary Examiner, Art Unit 1654